DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 15/572,382 11/07/2017 PAT 10960081
15/572,382 is a 371 of PCT/DK2016/050216 06/22/2016
FOREIGN APPLICATIONS
DENMARK PA 2015 70380 06/22/2015
	Claims 33-35, 37, 39, 44, 46-48, 52, 54, 57, 59, and 61-67 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 62 depends from claim 33 and recites that the disorder is caused by brain iron deficiency.  Claim 33 does not recite a disorder.  There is insufficient basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-35, 37, 44, 46-48, 54, 59, and 61-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aslam (Archives of Disease in Childhood – Fetal and Neonatal Edition 2014, 99: A18, cited on IDS).
Aslam teaches that Monofer was administered by infusion to pregnant women for iron deficiency.  
The limitations of claims 37, 44, 46-48, and 63 are inherent properties of Monofer, as given in the current specification.
The limitation “for treatment or prevention of iron deficiency of a fetus” in claim 33 is an intended use and does not limit the method beyond what is recited in the claim.  See MPEP 2111.02 (II):  if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation, and where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.  In this case, the claims require administration of iron to a pregnant woman.  The intention of treating the pregnant woman versus the intention of treating the fetus does not result in a structural or manipulative difference between the claimed invention and the art.
The “wherein” clauses in claims 59, 61-62, and 64 express the intended results of a process step positively recited.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.

Claim(s) 33-35, 37, 39, 44, 46-48, 52, 54, 59, 61-64, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavord (British Journal of Haematology, 2012, 156, 588-600, cited on IDS).
Pavord teaches that parenteral iron should be considered from the second trimester onwards and during the postpartum period for women with iron deficiency who fail to respond to or are intolerant of oral iron.  Page 589, left column.  Iron deficiency ranges from iron depletion to iron deficiency anaemia.  Page 589, Section 1.1.  Intravenous iron preparations include Monofer, 100-200 mg per IV injection up to 3 times a week (for a total of 300-600 mg), and doses can be administered over 30 minutes.  Monofer doses greater than 1000 mg iron can be administered in a single infusion, and iron is incorporated into new erythrocytes by 3 weeks (page 594, Section 4.3.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavord (British Journal of Haematology, 2012, 156, 588-600, cited on IDS).
Pavord teaches that parenteral iron should be considered from the second trimester onwards and during the postpartum period for women with iron deficiency who fail to respond to or are intolerant of oral iron.  Page 589, left column.  Iron deficiency ranges from iron depletion to iron deficiency anaemia.  Page 589, Section 1.1.  Intravenous iron preparations include Monofer, 100-200 mg per IV injection up to 3 times a week (for a total of 300-600 mg), and doses can be administered over 30 minutes.  Monofer doses greater than 1000 mg iron can be administered in a single infusion, and iron is incorporated into new erythrocytes by 3 weeks (page 594, Section 4.3.1).
Pavord does not explicitly teach a further administration performed 1 month to 12 months after the previous administration.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply a further administration 1 to 12 months after the previous administration because Pavord teaches administration from the second trimester into the postpartum period.  From the second trimester to the third trimester is 3 months, and from the second trimester to birth is typically 3-6 months (which meets the limitation 1-12 months).

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavord (British Journal of Haematology, 2012, 156, 588-600, cited on IDS) in view of URMC (Health Encyclopedia, Iron and Total Iron-Binding Capacity – Online Medical Encyclopedia – University of Rochester Medical Center, internet article available October 21, 2013, https://web.archive.org/web/20131021050632/https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=167&contentid=iron_total_iron_binding_capacity).
Pavord teaches that parenteral iron should be considered from the second trimester onwards and during the postpartum period for women with iron deficiency who fail to respond to or are intolerant of oral iron.  Page 589, left column.  Iron deficiency ranges from iron depletion to iron deficiency anaemia.  Page 589, Section 1.1.  Intravenous iron preparations include Monofer, 100-200 mg per IV injection up to 3 times a week (for a total of 300-600 mg), and doses can be administered over 30 minutes.  Monofer doses greater than 1000 mg iron can be administered in a single infusion, and iron is incorporated into new erythrocytes by 3 weeks (page 594, Section 4.3.1).
Pavord does not teach the concentration of serum total iron after administration of Monofer.
URMC teaches that normal levels of iron are 50 to 170 mcg/dL for women.  See page 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer an amount of Monofer to result in a normal result for iron, which is up to 170 mcg/dL for women.  The skilled artisan would administer Monofer to bring the iron into a normal range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,960,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘081 patent claims treatment of iron deficiency of an infant, comprising parenterally administering to a breastfeeding mother an iron hydrogenated oligoisomaltoside.  The ‘081 patent does not explicitly state that the treatment increases the concentration of iron in the maternal milk, but it flows logically that, since the treatment is for an infant via a breastfeeding mother, that the skilled artisan would administer an amount that would increase concentration of iron in the maternal milk.  The ‘081 patent claims administration of 300, 400, 500, 600, 700, 800, 900, or 1000 mg of elemental iron (claim 4).  The half-life of the complex is 10 hours or more (claim 3).

Claims 33-35, 37, 39, 44, 46-48, 52, 54, 57, 59, 61-64, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,040,059.
The ‘059 patent claims treatment of a pregnant mammal by parenteral administration of iron carbohydrate complex (claim 1).  The dose is administered in 2 minutes or less (claim 14).  The iron carbohydrate complex is administered 15 to 3 weeks prior to expected farrowing and another dose is administered 8 to 1 weeks prior to expected farrowing, which encompasses a time period of 1 month or more.
The ‘059 patent does not claim that the iron carbohydrate complex is iron hydrogenated oligoisomaltoside.
Pavord teaches that intravenous iron preparations for treatment of anaemia include Monofer, 100-200 mg per IV injection up to 3 times a week (for a total of 300-600 mg), and doses can be administered over 30 minutes.  Monofer doses greater than 1000 mg iron can be administered in a single infusion, and iron is incorporated into new erythrocytes by 3 weeks (page 594, Section 4.3.1).  Anaemia is defined by low haemoglobin levels. See page 588, Summary.  Monofer is iron hydrogenated oligoisomaltoside.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer Monofer to the ‘059 subjects, which would result in the claimed invention.  The skilled artisan would administer Monofer because it is an intravenous iron carbohydrate complex that can be administered quickly and in high doses.  The skilled artisan would administer Monofer over 30 minutes because Pavord teaches that 30 minutes is the appropriate time for administering Monofer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milman (Journal of Pregnancy, Volume 2012, Article ID 514345, pp. 1-8) teaches that iron is essential for normal development of a fetus, and it is crucial to avoid iron deficiency during the gestation period.  A logical way to achieve that goal is to prevent iron deficiency in the pregnant woman.  To a large extent, the newborn’s iron status depends on the woman’s iron status during pregnancy.  See page 3, Sections 2.1 and 2.2.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623